DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Chinese applications with application serial no. 2019102920580 and application serial no. 2019204907321, both of which filed on April 12, 2019, entitled "Tonneau Cover Locking Device, Cargo Bed and Truck". It is noted, however, that applicant has not filed a certified copy of the Chinese applications with application serial no. 2019102920580 and application serial no. 2019204907321 applications as required by 37 CFR 1.55. 

Claim Objections
Claim 1 is objected to because of the following informalities:  There is a typographical error where it appears that "cargo bed or a truck" should be "cargo bed of a truck".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Menz (US5096250) in view of Maimin et al. (US20030057726, hereinafter “Maimin”).
Regarding claim 1, Menz discloses a tonneau cover support system (shown in Fig. 1) for a cargo bed or a truck (10; Fig. 1, Col. 3 lines 38-42), comprising: a plurality of side rails (53; Figs. 1, 7, Col. 5 lines 4-11) configured to be secured to side walls (12; Fig. 1 Col. 38-42) of the cargo bed, wherein each of the plurality of side rails includes a lateral support section (55; Fig. 7, Col. 5 lines 12-20) for supporting a tonneau cover, a vertical support section (63(66/67); Figs. 7, 9, Col. 5 lines 36-51) connecting to the lateral support section (Fig. 7), an oblique support section (58; Fig. 7, Col. 5 lines 12-20) connecting to the vertical support section and the lateral support section (Fig. 7), and a drain channel (the space boxed in by 55, 63(66/67), and 58; Fig. 7) formed by the vertical support section, the lateral support section, and the oblique support section, wherein each of the plurality of side rails is configured for mounting a clamp (54; Fig. 7, Col. 5 lines 9-11) assembly.
However, Menz is silent to the vertical support section perpendicularly extending above and below the lateral support section, wherein the vertical support section is configured to be in contact with a corresponding side wall of the cargo bed and to both options of a clamp assembly (90; Fig. 5, ¶ 22) or a latch assembly (180; Fig. 13, ¶s 38-39).
In claim 1, Maimin teaches the vertical support section (62; Fig. 5) perpendicularly extending above and below the lateral support section (72; Fig. 5), wherein the vertical support section (62; Fig. 5) is configured to be in contact with a corresponding side wall (38/54; Fig. 5, ¶s 20-21) of the cargo bed and to both options of a clamp assembly or a latch assembly.
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the tonneau cover support system of Menz by extending the vertical support section above and below the lateral support section so that the vertical support section is in contact with a side wall of the cargo bed so that an optional clamp assembly or latch assembly can 
Regarding claim 2, Menz discloses the tonneau cover support system and clamp assembly of claim 1.  However Menz is silent to wherein the clamp assembly contains an inner clamping block, an outer clamping block, and a fixing component for connecting the inner clamping block and the outer clamping block.
In claim 2, Maimin teaches a tonneau cover support system (20; Fig. 1) and clamp assembly (90; Fig. 5, ¶ 22) wherein the clamp assembly contains an inner clamping block (94; Fig. 7, ¶ 25), an outer clamping block (92; Fig. 7, ¶ 25), and a fixing component (96; Fig. 7, ¶ 25) for connecting the inner clamping block and the outer clamping block (Figs. 4-5).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the clamp in Menz to include inner and outer clamping blocks with fixing components as taught by Maimin for improved attachment of the rails to the pickup box (¶ 25). 
Regarding claim 4, Menz in view of Maimin discloses the tonneau cover support system of claim 2, and further teaches wherein the outer clamping block (Maimin - 92; Fig. 7, ¶ 25) is configured to grab (Fig. 5) onto one of the side walls (Maimin - 54; Fig. 5) of the cargo bed.  
Regarding claim 5
Regarding claim 6, Menz in view of Maimin discloses the tonneau cover support system of claim 5, and further teaches wherein the plunger section comprises a plunger (Maimin - 182; Fig. 13, ¶ 33, 39), a plunger housing (Maimin - 188; Fig. 13, ¶ 33), and a pulling cord (Maimin 186; Fig. 13, ¶ 33).
Regarding claim 7, Menz in view of Maimin discloses the tonneau cover support system of claim 6, further teaches wherein when the plunger is in an extended position, the latch blocks the plunger and prevents the tonneau cover from being opened (Maimin - Abstract, ¶s 5, 33, 38).
Regarding claim 8, Menz in view of Maimin discloses the tonneau cover support system of claim 1, and both Menz and Maimin optionally further teach wherein the tonneau cover (Menz – 21; Fig. 7 or Maimin - 122; Fig. 5) is supported by the plurality of side rails (Menz – 53; Fig. 7 or Maimin – 60; Fig. 5) and not in contact with the side walls (Menz – 65/71; Fig. 7 or Maimin – 38/54; Fig. 5).
Regarding claim 9, Menz in view of Maimin discloses the tonneau cover support system of claim 1, and with the lateral support section contains a drain opening (Menz - (63; Figs. 7, 9, Col. 5 lines 36-41) allowing water to pass through and enter the drain channel.

Claims 3, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Menz in view of Maimin as applied to claims 1-2 and 4-9 above, and further in view of Wheatley (US20030057726).
Regarding claim 3, Menz in view of Maimin discloses the tonneau cover support system and inner clamping block of claim 2.  However Menz in view of Maimin are silent to wherein the inner clamping block is configured to hook onto the lateral support section of one of the plurality of side rails.
In claim 3 Wheatley teaches wherein the inner clamping block is configured to hook (30; see Figure 2, ¶ 16) onto the lateral support section of one of the side rails (26; Fig. 2, ¶ 16).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the tonneau cover support system of Menz in view of Maimin by adding hooking features on the inner clamping block in order to hook on the later support section of the 
Regarding claim 10, see analysis of Menz in view of Maimin in claims 1-7, and further teaches a tonneau cover support system where each of the plurality of claim assemblies is slid and mounted onto one of the plurality of side rails (Maimin, Figs. 4-5, ¶ 25).  
However, Menz in view of Maimin in claims 1-7 is silent wherein the plurality of claim assemblies is slid and mounted onto one of the plurality of side rails, and a plunger section, configured to be slid and mounted onto one of the plurality of side rails, and the plunger section is installed on the tonneau cover.  
In claim 10, Wheatley teaches including a tonneau cover support system having a latch and a plunger section, wherein the latch (55; Fig. 3C, ¶ 19) is configured to be slid and mounted onto one of the plurality of side rails (26; Fig. 2,¶ 16), and a plunger (54; Fig. 2, ¶ 18) section, configured to be slid and mounted onto one of the plurality of side rails, and the plunger section is installed on the tonneau cover (10/16/17; Figs. 1, 2).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the tonneau cover support system of Menz in view of Maimin by configuring a latch to be slid and mounted onto one of the plurality of side rails, and where the plunger section can be slide and mounted to the side rails as taught in Wheatley. Doing so, allows for a snug fit to the rails (¶ 19) and ease to move the latch assembly on the rails thereby making the tonneau cover more positionable to the user (¶ 3).
Regarding claim 11, see analysis of claims 1-7, and 10.
Regarding claim 12, see analysis of claims 9-10.
Regarding claim 13, see analysis of claims 2 and 10.
Regarding claim 14, see analysis of claims 5-6 and 10.
Regarding claim 15, see analysis of claims 5-7 and 10.
Regarding claim 16, see analysis of claims 1 and 10.
Regarding claim 17, see analysis of claim 10 and 16.
Regarding claim 18, see analysis of claims 1, 10, and 16.
Regarding claim 19, see analysis of claims 9-10 and 16.
Regarding claim 20, see analysis of claims 2, 10 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        





/J.E.H./Examiner, Art Unit 3612